In an action to recover damages for personal injuries, etc., defendant Coldway Food Express, Inc., appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated May 27, 1983, which, inter alia, granted plaintiffs’ application to compel all defendants to be represented during trial by one attorney. The plaintiffs have moved, inter alia, to “vacate the Notice of Appeal and the Appeal” and to vacate a prior order of this court, dated June 10, 1983, which stayed the trial of this action pending determination of the appeal. Motion granted, appeal dismissed and order of this court dated June 10, 1983 vacated, without costs or disbursements. After this appeal was taken, plaintiffs moved at Trial Term to vacate the underlying order. On August 15,1983 that motion was granted, and, accordingly, the instant appeal is moot. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.